Exhibit 21 List of Subsidiaries of Olympic Steel, Inc. Name of Subsidiary State of Organization % Ownership Olympic Steel Lafayette, Inc. Ohio 100% Olympic Steel Minneapolis, Inc. Minnesota 100% Olympic Steel Iowa, Inc. Iowa 100% (a) Oly Steel NC, Inc. Delaware 100% Tinsley Group – PS&W, Inc. North Carolina 100% (b) IS Acquisition, Inc. Ohio 100% Olympic Steel Trading, Inc. Ohio 100% Chicago Tube and Iron Company Delaware 100% Metales De Olympic, S. de R. L. de C.V. Mexico 100% (c) (a) Owned 100% by Olympic Steel Minneapolis, Inc. (b) Owned 100% by Oly Steel NC, Inc. (c) Owned 100% by Olympic Steel Trading, Inc.
